UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1000


ZOUWERA SALIFOU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 9, 2013                   Decided:   July 17, 2013


Before AGEE, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sandra Greene, GREENE FITZGERALD ADVOCATES & CONSULTANTS, York,
Pennsylvania, for Petitioner.        Stuart F. Delery, Acting
Assistant   Attorney  General,   Richard    M.  Evans,   Assistant
Director,   Jeffrey   J.   Bernstein,    Office   of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zouwera     Salifou,      a       native        and        citizen         of    Togo,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)       dismissing        her       appeal       from       the    immigration

judge’s denial of Salifou’s request to renew her applications

for asylum, withholding of removal, and protection under the

Convention       Against      Torture.           The    Board’s           order      also      denied

Salifou’s motion to remand.

               We have thoroughly reviewed the record, including the

prior     decisions      of     the   immigration              court           and    the      Board,

Salifou’s      motions     to    reopen      and       remand,           and    the       supporting

evidence, and conclude that the record evidence does not compel

a ruling contrary to any of the administrative factual findings.

See 8 U.S.C. § 1252(b)(4)(B) (2006).                      We have also reviewed the

denial    of    Salifou’s       motion      to    remand           and    find       no    abuse      of

discretion.          See Onyeme v. INS, 146 F.3d 227, 234 (4th Cir.

1998) (setting forth standard of review).

               Although we review legal issues de novo, see Li Fang

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008), we find no

support    for    Salifou’s      contention            that    she       was     entitled        to   a

remand under Dada v. Mukasey, 554 U.S. 1 (2008), for a factual

assessment as to her continued interest in voluntary departure

following      the    filing    of    her    motion           to    remand.           We       further

discern no error in the agency’s conclusion that review, upon

                                             2
reopening, was limited to Salifou’s eligibility for voluntary

departure.       See Jungming Li v. Holder, 656 F.3d 898, 904 n.1

(9th Cir. 2011) (explaining that nothing in Matter of M-D-, 24

I. & N. Dec. 138, 141 (B.I.A. 2007), “suggests that a petitioner

could use the remand as a venue to challenge orders denying

relief that the [Board] has affirmed” and clarifying that the

case    merely    recognizes     the   immigration      judge’s      authority     to

consider new evidence if it would support a motion to reopen the

proceedings).        Finally,     we   conclude      that   the    Board     properly

declined   to     reinstate     Salifou’s    grant    of    voluntary       departure

pursuant to 8 C.F.R. § 1240.26(c)(3)(ii) (2013).

            We    therefore     deny   the   petition       for    review    for   the

reasons stated by the Board.             See In re: Salifou (B.I.A. Nov.

30, 2012).       We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented      in    the     materials

before   this     court   and   argument     would    not   aid    the    decisional

process.

                                                                   PETITION DENIED




                                         3